DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "all cut parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 23 and 27 – 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richez et al. U.S. 2012/0091695 (“Richez”).  Richez discloses a side airbag of a vehicle occupant restraint system (abstract) which is provided to be mounted especially on a vehicle seat (abstract, paragraph [0002]) and which includes an inflatable head gas cushion [0003] and an inflatable torso gas cushion (thorax chamber) connected to the head gas cushion both of which form separate inflatable compartments of the side airbag, wherein the head gas cushion and the torso gas cushion are formed by separate inflatable cushions fastened to each other in a connecting section (30, 31, 34).
In reference to claims 22, 23, 27 – 29, 35, and 37 Richez further discloses the head gas cushion is fastened to an upper end of the torso gas cushion ([0005], [0025]); 
[claim 23] wherein the head gas cushion is connected to the torso gas cushion so that, in the inflated condition of the side airbag, the head gas cushion is bent vis-a-vis the torso gas cushion ([0031], fig. 2); 
[claim 27] wherein the connecting section between the head gas cushion and the torso gas cushion is disposed on the outer wall portion close to the vehicle occupant of the torso gas cushion, especially in an upper end section of the outer wall portion ([0031], [0035]) close to the occupant of the torso gas cushion; 

[claim 29] wherein the connecting section between the head gas cushion and the torso gas cushion is located at the head gas cushion on the side of the parting plane far from the vehicle occupant at the outer wall portion far from the vehicle occupant (fig. 2, fig. 8); 
[claim 31, as best understood] wherein all cut parts of the outer wall portions can be separately flatly spread (fig. 6); 
[claim 32] wherein the inflatable volume of the head gas cushion is smaller than that of the torso gas cushion (fig. 6 - 7); 
[claim 33] wherein the connecting section includes at least one overflow orifice fluidly connecting the head gas cushion to the torso gas cushion (31 - 34, fig. 7); 
[claim 34] wherein the connecting section forms a pivot axis (fig. 7) between the head gas cushion and the torso gas cushion; 
[claim 35] wherein the pivot axis is arranged at an angle (fig. 7 - 8) from 20ᵒ to 90° with the vehicle vertical axis; 
[claim 36] wherein by a positioning element (30a, 30b), the positioning element being fastened to the torso gas cushion and the head gas cushion, especially for stabilizing the position of the head gas cushion relative to the torso gas cushion in an inflated condition of the side airbag (fig. 8); and
[claim 37] wherein at least one outer wall portion and/or cut part of the head gas cushion and/or of the torso gas cushion comprises a shaping portion [0039]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 – 26, 30, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richez in view of Wahl et al. WO 2017/032700 (“Wahl”).  Richez discloses [claim 25] wherein an outer wall of the head gas cushion (28) includes two outer wall portions (26a, 26b) interconnected along a peripheral line (fig. 2), the peripheral line defining a head gas cushion parting plane (fig. 2, fig. 8) and an outer wall of the torso gas cushion (24) including two outer wall portions (22a, 22b) which are interconnected along a peripheral line (fig. 8), the peripheral line defining a torso gas cushion parting plane (fig. 8, fig. 10);
[claim 26] wherein the connecting section between the head gas cushion and the torso gas cushion is located on the side of the parting planes close to the vehicle occupant (fig. 10); 
[claim 30] wherein an extension of the head gas cushion and of the torso gas cushion along the respective parting planes (fig. 8) is larger than a thickness of the inflated head and torso gas cushions when viewed in the vehicle longitudinal direction (fig. 8, fig. 10); and
[claim 40] wherein the torso gas cushion includes an injecting portion (40) fixed to a backrest of the seat (abstract).  
Richez does not disclose [claim 24] the mounted and inflation condition with an occupant side of the side airbag (a) formed by the outer wall portions close to the vehicle occupant of the head gas cushion and the torso gas cushion extending in a concavely curved manner.  Wahl teaches outer wall portions close to a vehicle occupant of a head gas cushion (32, 38) and a torso gas cushion (34, 35) extending in a concavely curved manner (fig. 1).  Wahl further teaches [claim 25] the head gas cushion parting plane is inclined at an angle of about 20ᵒ to 90ᵒ (fig. 1 – 2) vis-a-vis the torso gas cushion parting plane.  One of ordinary skill in the art at the time the invention was filed would find modifying th paragraph).  
Richez does not disclose [claims 39 and 40] the side airbag mounted on a specific seat.  Wahl teaches a side airbag (page 2, 9th paragraph) mounted on a driver seat on the side facing a passenger seat (fig. 1).  One of ordinary skill in the art at the time the invention was filed would find modifying Richez such that it comprised the side airbag mounted on the driver seat on the side facing a passenger seat in view of the teachings of Wahl obvious so as to prevent a collision of the vehicle occupants in the event of a side impact (page 2, 3rd paragraph).







Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richez in view of J. Lim, CN 10 1570172B (“Lim”).  Richez does not disclose a shaping tether.  Lim teaches a shaping tether (33) arranged and/or integrated in the head gas cushion and/or the torso gas cushion (30).  One of ordinary skill in the art at the time the invention was filed would find modifying Richez such that it comprised the shaping tether in view of the teachings of Lim obvious so as to separate an upper and lower chamber to control the internal pressure of the main chamber and also the dilation dimension of the airbag cushion, to thereby be applicable to conditions of different seated persons and vehicles (page 4, 5th paragraph).

Response to Arguments
Applicant’s arguments, see page 8, 1st paragraph, filed 07 February 2022, with respect to the rejection(s) of claim(s) 21 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richez.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3616